Name: 79/642/EEC: Council Decision of 16 July 1979 establishing a second joint programme to encourage the exchange of young workers within the Community
 Type: Decision
 Subject Matter: labour market;  European construction;  employment;  social affairs
 Date Published: 1979-07-21

 Avis juridique important|31979D064279/642/EEC: Council Decision of 16 July 1979 establishing a second joint programme to encourage the exchange of young workers within the Community Official Journal L 185 , 21/07/1979 P. 0024 - 0026 Finnish special edition: Chapter 5 Volume 2 P. 0115 Greek special edition: Chapter 05 Volume 3 P. 0178 Swedish special edition: Chapter 5 Volume 2 P. 0115 COUNCIL DECISION of 16 July 1979 establishing a second joint programme to encourage the exchange of young workers within the Community (79/642/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community is called upon to take concrete measures to help young workers; Whereas it is the responsibility of the Member States, under Article 50 of the Treaty, to encourage, within the framework of a joint programme, the exchange of young workers; Whereas it is important to offer young workers greater opportunities to broaden their vocational training and their cultural, linguistic and human knowledge in a Member State other than that in which they reside; Whereas the exchange of young workers should be developed alongside measures taken to promote youth employment, while at the same time retaining its individual character by its objectives and the nature of the operations; Whereas the experience gained in the implementation of the first joint programme to encourage the exchange of young workers within the Community (4), which was adopted on 8 May 1964 by the representatives of the Governments of the Member States of the European Economic Community meeting within the Council, indicates the need to increase the number of exchanges and to improve the procedures for implementing them; Whereas provision should be made, on an experimental basis and in addition to training periods of long duration of a predominantly vocational nature, for study training periods of short duration which offer young workers the opportunity of establishing close contact with the working and living environment of the host country; Whereas the Community institutions must make a substantial contribution to the implementation of the second joint programme; Whereas the assistance of bodies or groups operating at European level which by virtue of their structure, type of activities and operational capacities may make an effective contribution to implementing the programme, should be ensured; Whereas the establishment of a second joint programme to encourage the exchange of young workers within the Community appears necessary to attain one of the objectives of the Community ; whereas the Treaty has not provided the necessary specific powers for this purpose, (1)OJ No C 81, 28.3.1979, p. 16. (2)OJ No C 127, 21.5.1979, p. 19. (3)Opinion delivered on 27 and 28 June 1979 (not yet published in the Official Journal). (4)OJ No 78, 22.5.1964, p. 1226/64. HAS DECIDED AS FOLLOWS: Article 1 1. For the purposes of this Decision "exchanges of young workers" means operations involving the organization of training periods for young workers, under the conditions laid down in Article 2, in a Member State other than the Member State in which they reside, aimed at: - developing their vocational qualifications and enriching their practical experience, - promoting their awareness of the problems of the working world, - bringing them into contact with the working environment of the host country, - improving their knowledge of living conditions and social relations in the host country, and - promoting adequate information on the Community's objectives and how it functions. 2. The training periods referred to in paragraph 1 may be of long or short duration. Article 2 1. Young workers who are nationals of a Member State shall be eligible for exchanges if they - are between 18 and 28 years of age, - have received basic vocational training or have practical working experience, and - have begun their working life before the age of 20. 2. Following the consultations laid down in Article 9, the Commission may, as an exception, make eligible for exchanges young workers who do not fulfil the conditions set out in paragraph 1 but for whom exchanges are of particular interest. Article 3 1. Without prejudice to the powers of the employment services of the Member States, the implementation of exchanges shall be entrusted to bodies or groups operating at European level which have been approved, after obtaining the opinion of the Member States, by the Commission on the basis of their ability to carry out exchanges effectively. 2. Relations between the Commission and each of the bodies or groups will be governed by an agreement which the Commission shall notify to the Member States. Each agreement shall define the conditions for implementing the exchanges, the obligations of the body or group involved and the financial responsibilities. Article 4 Training periods of long duration shall be construed as meaning training periods of a predominantly vocational nature lasting between four and 16 months with an employer in the host country. These training periods shall be designed in particular to enable young workers to develop their vocational qualifications by familiarizing themselves with life in an undertaking. Article 5 Young workers participating in training periods of long duration shall benefit, within the framework of existing legislation, from a system as favourable as that introduced under the Treaty to bring about freedom of movement for workers who are nationals of Member States. Article 6 Training periods of short duration shall be construed as meaning study training periods designed in particular to enable young workers to establish close contact with the working and living environment of the host country. These training periods shall, in principle, last for between three weeks and three months. Article 7 1. Within the framework of existing legislation, the Member States shall lend their support to the implementation of exchanges, particularly as regards social protection. 2. The Member States shall designate the competent authority or authorities and, where appropriate, the coordination service which the bodies or groups referred to in Article 3 should contact to examine exchange projects and to obtain help in organizing and implementing the training periods. The Commission shall request the opinion of the Member States concerned before approving the exchange projects. Article 8 To facilitate the development of these exchanges, the Commission may, in so far as appropriations entered in the Communities' budget allow, grant aid comprising: - a contribution, not exceeding 75 % of the expense incurred, towards the cost of the (return) journey between the place of residence and the place of training, - a flat-rate weekly contribution per trainee. A supplementary aid per trainee and per week of language training may be granted for training periods of long duration. Article 9 The Commission shall consult, in the cases for which provision is made in this Decision and on all matters of importance concerning its application, the representatives of the Governments of the Member States, of employers' and workers' organizations as well as of European organizations with specific responsibilities for and direct experience of exchanges. Article 10 The Commission shall adopt the measures necessary to implement this Decision. Article 11 The Commission shall submit to the Council every two years a report on the progress of the exchanges, including an overall assessment of their implementation. Article 12 The Council, acting on a proposal from the Commission, shall review this Decision not later than 30 June 1984. Article 13 This Decision shall apply from 1 July 1979. Done at Brussels, 16 July 1979. For the Council The President G. COLLEY